DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 26, 2022 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-2, 4, 9-10, 12 17-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
With regard to independent claims 1, 9 and 17,
	Claims 1-9 are directed to a method, while claims 10-15 are directed toward an apparatus, as concerns step 1 of the 101 analysis.
	With regard to step 2A, prong 1,


	The claims recite “estimat[ing]” received data in a computer system to estimate a cardinality. This judicial exception is not integrated into a practical application because, under its broadest interpretation the claim language would fail to exclude mental processes. For example, the steps of receiving array data and estimating cardinality would be able to be performed by a person using pen and paper to perform the mental processes of receiving and estimating.
	With regard to Step 2A Prong 2, the additional elements recited within the independent claims do not offer significantly more. For example, the use of an interface to execute the abstract idea amounts to no more than “implementing” the abstract idea in a computer. In particular, the “communications interface to receive a first Bloom filter from a first  computer of a database proprietor, the first Bloom filter array representative of first users who accessed media, the first users registered with the first database proprietor, the first Bloom filter array including a first array of first elements, values of respective ones of the first elements being either a 0 or a 1 based on whether quantities of the first users allocated to the respective ones of the first elements are even or odd”  is a general purpose computer used to provide mere data gathering. 
	With regard to Step 2B, the specific form of data being processed does not itself limit the claimed processing operations of the claimed invention. The claims do not amount to an inventive concept in that the claimed invention does not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere data gathering and analysis does not improve the functioning of a computer or computing system and therefore amounts to no more than generic computer parts performing generic computing functions.
	Examiner notes that dependent claims 2, 4, 10, 12, 18 and 20 recite additional mental processes capable of being performed on pen and paper, such as determining a count and multiplicative constant. These dependent claims are not found to recite significantly more in the context of a practical application to improve computing, beyond mere data gathering and generic computer parts performing generic computing functions.

Allowable Subject Matter
Claims 1-27 are not read upon by prior art, as it is now.
Claims 25-27 are allowed.
Further, claims 3, 5-8, 11, 13-16, 19 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter and allowance:  With regard to independent claims 1, 9, 17 and 25-27,
	Of the closest prior art of record US Patent 9,361,322 to Dutta and US Pre-Grant Publication 20140149433 to Lakshminarayan teach aspects of the claimed invention, particularly those directed to cardinality estimation of unique user entry counts through combination of bloom filter arrays. However, Dutta and Lakshminarayan do not fully recite the specific combination of even-odd bloom filter alternating incrementation being claimed and disclosed under the plain meaning of the claim terms in view of the specification by one of ordinary skill in the art at the time of the claimed invention.
	Also, of the closest prior art of record, US Pre-Grant Publication 2018/0349364 to Arnold and US Patent No. 11,216,588 to An (cited in related cases), each recite unioning of bloom filter arrays (logical OR) to determine publisher-specific data usage of content. However, Arnold and An too do not fully recite the specific combination of even-odd bloom filter alternating incrementation being claimed and disclosed under the plain meaning of the claim terms in view of the specification by one of ordinary skill in the art at the time of the claimed invention.
	Finally, US Pre-Grant Publications 2010/0070514 and 2019/0026221 to Woodruff and Bar-Joshua respectively both teach use of hash joins with bloom filter array’s positions corresponding to a mapped user identifier. However, Woodruff and Bar-Joshua would also fail to fully recite the specific combination of even-odd bloom filter alternating incrementation being claimed and disclosed under the plain meaning of the claim terms in view of the specification by one of ordinary skill in the art at the time of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157

/M.L.B./           Examiner, Art Unit 2157     

/James Trujillo/           Supervisory Patent Examiner, Art Unit 2157